Marshall, J.
(dissenting): A will is an instrument which disposes of one’s property to take effect after the death of the person making it. (3 Bouvier’s Law Dict. 3455; 28 R. C. L. 58; 40 Cyc. 995.)
In Reed, Ex’r, v. Hazleton, 37 Kan. 321, 15 Pac. 177, this court said:
“If an instrument of writing passes a present interest in real estate, although the right to its possession and enjoyment may not accrue until some future time, it is a deed or contract; but if the instrument does not pass an interest or right until the death of the maker, it is a will, or testamentary paper.” (p. 325.)
Of the conditions named in the deed, those which are restrictions upon alienation are invalid. (Durand v. Higgins, 67 Kan. 110, 72 Pac. 567; Brady v. Fuller, 78 Kan. 448, 96 Pac. 854; Conner v. Cole, 112 Kan. 517, 211 Pac. 615; 18 C. J. 361; and 8 R. C. L. 1114, 1115.)
In these instruments any change in the conditions which would effect a change in the title to the real property or in the persons to whom payments are to be made must take place before the death of John Ammon. That makes the instruments deeds, not wills.